Citation Nr: 1648314	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  12-16 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for residuals of an avulsion injury of the left patellar tendon with traumatic arthritis (left knee disability).

2.  Entitlement to an earlier effective date for the grant of service connection for residuals of a right knee injury with traumatic arthritis (right knee disability).

3.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion due to left knee disability.

4.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion due to right knee disability.

5.  Entitlement to a compensable initial rating for limitation of extension due to left knee disability.

6.  Entitlement to a compensable initial rating for limitation of extension due to right knee disability.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1980 to June 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the North Little Rock, Arkansas Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran then moved to Chicago, Illinois and jurisdiction of his case was transferred to that RO.  In June 2016, the appeal was remanded by another Veterans Law Judge (VLJ); it is now before the undersigned.  In August 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that the Veteran has been awarded separate noncompensable ratings for left and right knee disabilities based on limitation of extension, effective June 17, 2013.  As such separate ratings would have nonetheless been considered in the broader increased rating claim, the Board will still consider them here.  However, as the Veteran has not indicated any disagreement with the effective dates assigned to such ratings, the propriety of the effective dates (June 17, 2013) is not on appeal.  Notably, as the appeal is from the initial ratings assigned, the entire record is for consideration and the relevant analysis will necessarily encompass whether a compensable rating is appropriate prior to June 2013.

The Veteran has explicitly raised the matter of entitlement to a TDIU in an October 2016 statement rating during the pendency of his present appeals for increased ratings.  Under Rice v. Shinseki, 22 Vet. App. 447, 455 (2009), the Board is taking jurisdiction over that matter as part and parcel of the increased rating claims on appeal. 

The issue of whether new and material evidence has been received to reopen a claim of service connection for hypertension has been raised by the record at the August 2016 hearing.  In addition, the Veteran filed an October 2009 claim of service connection for vision problems, right elbow disability, right hand disability, right shoulder disability, a memory loss condition, gastroenteritis, and gonorrhea.  It does not appear the Agency of Original Jurisdiction (AOJ) has adjudicated these matters.  Similarly, the Board notes that a June 2010 correspondence has presented an allegation of clear and unmistakable error (CUE) in a prior RO decision, but the question of whether that allegation is sufficiently plead and whether CUE was committed in such prior RO decision must be first addressed at the RO level.  Therefore, the Board does not have jurisdiction over those matters and they are referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The issues of increased ratings for left and right knee disabilities (based on limitation of both flexion and extension) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran filed an original claim of service connection for a bilateral knee disability on June 27, 1988; he was notified of a denial in that matter by September 1988 correspondence and did not appeal that decision.

2.  He sought to reopen the claim in July 1998 and was again denied; a June 1999 letter notified him that such claim was again denied; he did not appeal the June 1999 denial.

3.  The Veteran has not presented evidence rebutting a presumption of regularity regarding the September 1988 and June 1999 denials.

4.  On September 4, 2009, VA received a claim to reopen the matter of service connection for a bilateral knee disability that was granted in November 2009.


CONCLUSIONS OF LAW

1.  An effective date prior to September 4, 2009 is not warranted for the grant of service connection for left knee disability.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).

2.  An effective date prior to September 4, 2009 is not warranted for the grant of service connection for left knee disability.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The present appeal is of the effective dates assigned with grants of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Moreover, a May 2012 statement of the case (SOC) and an October 2014 supplemental SOC (SSOC) provided further notice of the downstream effective date issue, and the undersigned informed the Veteran of the pertinent laws and what would be needed to substantiate it.  Thus, the duties mandated by 38 C.F.R. § 3.103(c)(2) have also been met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All evidence relevant to the appellant's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  Accordingly, VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

As a matter of procedural history, VA received the Veteran's original application for service connection of a bilateral knee disability on June 27, 1988.  At that time, he reported a Kansas City, Kansas address on his application.  The record shows the Veteran was sent a letter notifying him that he was to be scheduled for a VA examination in conjunction with his claim.  An August 16, 1988 record indicates the Veteran failed to report to that examination.  Although there is no rating decision in the record, a September 7, 1988 letter (sent to the same Kansas City address he indicated in his application) notified him that his claim was denied for failure to report to a VA examination.  The Veteran did not appeal that denial nor was new and material evidence received in the following year.  In fact, the next correspondence from the Veteran was received in 1998.  

Thereafter, VA received a July 24, 1998 claim to reopen service connection for a bilateral knee disability (that provided a Jacksonville, Florida address).  VA sent the Veteran a March 1999 letter informing him of the requirements for filing a well-grounded claim and the types of evidence that could establish such a claim.  However, there is no indication or allegation that the Veteran submitted such evidence in response to that letter.  Once again, there is no rating decision in the record, but a June 11, 1999 letter (sent to the same Jacksonville, Florida address indicated in his July 1998 claim) notified him that the claim was again denied for failure to present a well-grounded claim.  The Veteran again did not appeal that denial or submit new and material evidence in the year that followed; the next correspondence from the Veteran was the September 4, 2009 claim to reopen which eventually led to the present appeal.  

VA did not receive anything indicating disagreement with the 1988 or 1999 denials or new and material evidence within a year of the Veteran receiving notice thereof in September 1988 and June 1999; thus, those decisions became final based on the evidence then of record.  As the current effective date assigned to the Veteran's left and right knee disabilities (September 4, 2009) is the date the Veteran's claim to reopen was received, under the governing law and regulations, the only way an earlier effective date may be established is by showing an earlier date of claim applies to this analysis.  To do so, the finality of the September 1988 or June 1999 decisions must somehow be tolled or set aside altogether.  Absent that, the current effective date is the earliest possible effective date for his left and right knee disabilities.

The Veteran contends that he was not properly notified of any actions he needed to take or any other developments related to his original claim of service connection from 1988, and therefore should be entitled to an earlier effective date.  There is an implicit argument here that such administrative failures should have tolled the finality of the 1988 or 1999 denials and, indeed, a failure to correctly mail a decision to the Veteran may toll its finality.  See Cook v. Principi, 318 F.3d 1334, 1340-41 (2002) (explaining that failure to comply with the procedural requirements had the effect of extinguishing the claimant's right to appeal); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) (indicating that because the Veteran never received notice of a denial in accordance with 38 U.S.C.A. § 7105(b)(1), the one year period in which to file a notice of disagreement did not begin to run and therefore the decision was not final).   

However, under the "presumption of regularity," Government officials are presumed to have properly discharged their official duties absent clear evidence to the contrary.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005); Butler v. Principi, 244 F.3d 1337, 1340 (2001); see also Schoolman v. West, 12 Vet. App. 307, 310 (1999) ("'clear evidence to the contrary' is required to rebut the presumption of regularity, i.e., the presumption that the notice was sent in the regular course of government action."); see also Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)). 

Reviewing the record, it is certainly true that September 1988 and June 1999 rating decisions explicitly addressing the Veteran's 1988 or 1998 claims are not associated with his file.  Similarly, an August 1988 letter indicates the Veteran would be told the date, time, and location of a VA examination, but no follow-up correspondence is in the record.  However, such facts do not constitute affirmative evidence suggesting administrative failure.  Moreover, the other evidence in the record indicates observation of regular administrative practices in handling the prior claims.  For example, the September 1988 letter clearly notified the Veteran that his original claim was denied (and notably, his subsequent filing of a claim to reopen in 1998 indicates he was aware of the prior denial).  A March 1999 letter explicitly afforded him notice of the requirements for a well-grounded claim.  He submitted virtually no evidence in support of that claim and a June 1999 letter notified him that his claim to reopen was being denied.  All above letters were sent to the addresses he provided in his respective 1988 and 1998 claims, and there is no indication that any were returned as undeliverable.  While the Board is sympathetic to the Veteran's contention that he moved soon after filing his original 1988 claim, the fact remains that there is nothing suggesting he informed VA of that move.  In light of the above, the Board cannot find any clear evidence that VA officials failed to discharge their duties properly in this case.  Thus, the presumption of regularity stands, and there is no basis for tolling the finality of the prior decisions based on administrative error.

Alternatively, the finality of the prior denials could have been tolled if new and material evidence had been received within a year of the Veteran receiving notice thereof under 38 C.F.R. § 3.156(b) (providing that a claim remains pending if VA receives new and material evidence within a year of a decision).  However, as noted above, the Veteran submitted no pertinent evidence in the years immediately following his September 1988 and June 1999 denials.  Thus, 38 C.F.R. § 3.156(b) does not apply here.  Notably, even if there were some basis for finding the original claim remained pending, it would have been subsequently adjudicated in the 1999 denial, resolving any prior pending claims.  

Absent any reason to toll the finality of a prior decision, the Board has considered whether 38 C.F.R. § 3.156(c), which directs that VA must reconsider a previously denied claim if it receives pertinent service department records that were available at the time of the prior decision, but not associated with the record, applies.  However, while a July 2014 deferred rating decision (discussing a separate claim of service connection for psychiatric disability) indicates that "[personnel] records and the [service treatment records (STRs)] were associated with the file on [January 6, 2014]," a close review of the record shows the Veteran's personnel records are silent for any details, findings, complaints, or other facts relating to his knee disabilities.  Therefore, they are not pertinent to his original 1988 claim or the subsequent claim to reopen.  Furthermore, the Board finds nothing suggesting his STRs were not of record at the time of the 1988 or 1999 denials.  Notably, in conjunction with the Veteran's original 1988 claim, VA initiated a July 29, 1988 service department request for information and records; a subsequent form specifically noted completion of that request on August 1, 1988, confirmed his service dates, and indicated all requested records were forwarded.  Thus, it appears VA had obtained the Veteran's STRs and they were of record at the time of both the 1988 and 1999 denials.  Therefore, 38 C.F.R. § 3.156(c) does not apply.  

Accordingly, the only way an earlier date of claim might apply to this analysis is if there is cause to set aside the finality of the prior denials is by showing commission of CUE therein.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  However, notwithstanding the Veteran's explicit June 2010 request for a review of his file for "clear and unmistakable error," the specific nature of that allegation is both unclear and not within the Board's purview at this time.  In so finding, the Board notes that it has never issued a decision in these matters, and thus any allegations of CUE must pertain to a prior RO decision.  As such an allegation has not yet been adjudicated by the RO in the first instance, the Board has no jurisdiction thereof at this time, and cannot consider the question of CUE for purposes of this analysis.  See Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006); Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002).  

[However, as noted in the introduction, the matter of CUE in a prior RO decision is being referred to the RO for consideration in the first instance.  Should the Veteran wish to refile a specific pleading for CUE in a prior RO decision, he should be aware that such pleadings must (1) set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the decision; (2) the legal or factual basis for such allegations; and (3) why the result would have been manifestly different but for the alleged error.  Furthermore, non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  The Veteran should be aware that motions which fail to comply with the requirements above shall be dismissed without prejudice to refiling.]

Absent any basis for tolling or setting aside the finality of the prior denials, the only date of claim that may be considered here is September 4, 2009.  As discussed earlier, that is already the effective date assigned with the grant of service connection for his left and right knee disabilities and the earliest effective date available.  Consequently, earlier effective dates are neither possible nor warranted.  Thus, the preponderance of the evidence is against the Veteran's claims, and the appeal in these matters must be denied.


ORDER

An effective date prior to September 4, 2009 for the grant of service connection for residuals of an avulsion injury of the left patellar tendon with traumatic arthritis is not warranted.

An effective date prior to September 4, 2009 for residuals of a right knee injury with traumatic arthritis is not warranted. 
REMAND

The Veteran's most recent knee examination was conducted by a private physician in June 2013, and documented in a disability benefits questionnaire (DBQ) dated that month.  His most recent VA examination in conjunction with this claim was even further back, in February 2011.  At the Veteran's August 2016 hearing, he testified that his knee disabilities had worsened.  Specifically, he endorsed instability after sitting down for a while and excruciating pain.  He said he had to readjust the way he walked because the pain shoots through his hips, back, and other areas.  He also reported constant pain that was a 9 or 10/10 in severity on most days and tightness in his knees when he gets up after prolonged sitting.  He could no longer cut grass and had difficulty with normal daily activities.  His knees also got in the way of caring for and playing with his grandchildren.  He said he used elastic knee braces constantly, but noted he also had metal braces.  Notably, his testimony endorses symptoms and impairment that do appear facially to be worse than those reflected in the June 2014 DBQ.  That report also had a somewhat confusing notation regarding instability, as the doctor checked boxes seeming to indicate both anterior and medial-lateral instability bilaterally, but then noting that the corresponding tests were normal bilaterally.  In light of the above, and particularly considering the most recent knee examination is over three years old, a contemporaneous examination is needed.

Moreover, the Board notes that the matter of entitlement to a TDIU rating is inextricably intertwined with the matters being remanded for further development, and therefore adjudication of that claim must be deferred at this time.

Finally, the Board notes that the Veteran has indicated he was awarded Social Security Administration (SSA) benefits based, in part, on his knee disabilities.  As records associated with the adjudication and award of such benefits are likely to be pertinent to his claim and constructively of record, they must be secured.


Accordingly, the case is REMANDED for the following action:

1. Obtain updated record of all VA and adequately identified private evaluation or treatment the Veteran has received for right or left knee disabilities.

2. Obtain all records (specifically including medical records and examination reports) associated with the Veteran's claim and/or award of SSA benefits based in part on his knee disabilities.

3. Then, arrange for the Veteran to be examined by an orthopedist to determine the current severity of his right and left knee disabilities.  The entire record must be reviewed in conjunction with the examination, and all tests or studies deemed necessary must be completed.  The examiner should indicate the presence or absence of all symptoms and pathology noted under the relevant rating criteria (Diagnostic Codes 5256-63), and note their severity if found.  The findings must specifically include the results of active and passive range of motion studies, to include notation of any functional loss due to subjective factors such as pain (including with and without weight-bearing), weakness, fatigability, incoordination, lack of endurance, etc.  If pain is observed on range of motion testing, the examiner must note the point (in degrees) at which such pain begins.  The examiner must also note whether there is recurrent subluxation or lateral instability of the knee, (and if so, whether the subluxation or instability is slight, moderate, or severe).  The examiner should then comment on the expected impact the Veteran's right knee disability has on his ability to work, noting the types of employment that remain feasible despite the right knee disability, and those that would be precluded by the disability.

4. The AOJ should then review the record, conduct any additional development indicated with respect to the TDIU claim (particularly if additional conditions become service-connected), and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


